UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1205


MARVIN ANIBAL MURRILLO GUARDADO,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 18, 2022                                  Decided: February 25, 2022


Before MOTZ, DIAZ, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marvin Anibal Murrillo Guardado, Petitioner Pro Se. Brian Boynton, Acting Attorney
General, Julie M. Iversen, Senior Litigation Counsel, Robert Michael Stalzer, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marvin Anibal Murrillo Guardado, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s decision denying his applications for withholding of removal

and protection under the Convention Against Torture (CAT).           We have thoroughly

reviewed the record and conclude that the evidence does not compel a ruling contrary to

any of the administrative factual findings, see U.S.C. § 1252(b)(4)(B), and that substantial

evidence supports the denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Because the Board’s finding that Guardado’s proposed particular social group is not

cognizable is dispositive on the issue of whether Guardado is entitled to withholding of

removal, it is unnecessary for this court to review Guardado’s other issues relating to that

form of relief from removal. We further find that the denial of protection under the CAT

is supported by substantial evidence. Rodriguez-Arias v. Whitaker, 915 F.3d 968, 972 (4th

Cir. 2019) (stating standard of review). Accordingly, we deny the petition for review for

the reasons stated by the Board. See In re Guardado (B.I.A. Feb. 8, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2